Citation Nr: 0032989	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  94-48 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to an evaluation greater than 10 percent for 
residuals of an arthroscopy of the left knee for the period 
after February 1, 1998.



REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Parakkal, Counsel

INTRODUCTION

The veteran served on active duty from March 1987 to November 
1991.

By a July 1994 RO decision, the veteran was granted an 
increased rating from 10 to 20 percent for residuals of an 
arthroscopy of the left knee, and he appealed this decision 
to the Board of Veterans' Appeals (Board).  In a December 
1997 RO decision, the veteran's rating for residuals of an 
arthroscopy of the left knee was reduced from 20 to 10 
percent, effective February 1, 1998, and he also appealed 
this decision to the Board.  In a June 1999 decision, the 
Board denied the veteran's claim for an increased rating for 
residuals of an arthroscopy of the left knee from 20 percent 
for the period preceding February 1, 1998, and denied his 
claim for restoration of a 20 percent rating for residuals of 
an arthroscopy of the left knee effective February 1, 1998; 
this decision is final; and the aforementioned claims are no 
longer before the Board.  Additionally, in June 1999, the 
Board remanded the veteran's claim for an evaluation greater 
than 10 percent for residuals of an arthroscopy of the left 
knee for the period after February 1, 1998, to the RO for 
further development. 


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

This case must now be remanded because the RO failed to 
comply with the Board's June 1999 remand.  In its remand, the 
Board instructed the RO to readjudicate the veteran's claim 
for an evaluation greater than 10 percent for residuals of an 
arthroscopy of the left knee for the period after February 1, 
1998, and "[i]n so doing. . . consider whether the veteran 
is entitled to a separate rating for arthritis and should 
also consider the Office of the General Counsel opinions 
VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 
14, 1998)."

Despite the holding of the U.S. Court of Appeals for Veterans 
Claims in Stegall v. West, 11 Vet. App. 268 (1998), the RO is 
apparently reluctant to carry out the instructions in the 
Board's remand of June 1999.  However, the basis for the 
Board's instructions regarding the applicability of the the 
rating criteria for arthritis is clear in the record and in 
the law.  

In a rating action of August 1997, the RO proposed to reduce 
the rating for the veteran's service-connected disability, 
which was identified by the RO as residuals of arthrotomy 
ratable under Diagnostic Code 5010.  Diagnostic Code 5010 
applies to manifestations of disability that are ratable as 
traumatic arhtritis, which, in turn, is ratable under the 
criteria in Diagnostic Code 5003, the criteria for 
degenerative arthritis, hypertrophic arthritis, or 
osteoarthritis.  

In a rating action of November 1997, the RO reduced the 
veteran's rating, again relying on the criteria in Diagnostic 
Code 5010, the criteria applicable to arthritis.

In a decision, of June 1999, the Board of Veterans Appeals 
reviewed the RO's actions and noted that, in opinion of the 
VA General Counsel, which is binding on the RO as well as the 
Board, a separate rating must be considered under the rating 
criteria for arthritis and limitation of motion, when a knee 
disability is manifested by both instability and arthritis.  
VAOGCPREC 23-97 (July 1, 1997) and VAOGCPREC 09-98 (August 
14, 1998).

Thus, through the actions of the RO and the decision of the 
Board of Veterans' Appeals, VA has conceded several times 
that the veteran's knee disability is manifested by symptoms 
ratable as arthritis.  VA's General Counsel has made it clear 
that under such circumstances, a rating must take into 
account the possibility of a separate rating based on 
arthritis.  Accordingly, based on VA actions and abundant 
legal authority, basic fairness to the veteran requires 
consideration of the rating criteria for arthritis.  For 
these reasons, the Board remanded the case to the RO with 
instructions to review the claim under the criteria 
applicable to arthritis and limitation of motion.     

In a September 1999 decision, despite the rating history of 
this claim, instead of considering whether the veteran was 
entitled to a separate compensable rating for arthritis of 
the left knee, the RO considered and denied a claim of 
service connection for arthritis of the left knee, thereby 
precluding consideration of the question of whether a 
separate rating for arthritis is warranted.

The Court has held that the Board may not decide a claim on a 
basis different from the basis on which the RO decided the 
claim, unless the Board first assures that the appellant has 
had notice and a fair opportunity to comment on the case.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Since the RO 
considered the veteran's claim on a basis other than that 
which was specifically instructed by the Board, the claim 
must be returned to the RO for readjudication.

In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim, the case is REMANDED to the 
RO for the following actions:

The RO should readjudicate the veteran's 
claim for an evaluation greater than 10 
percent for residuals of an arthroscopy 
of the left knee for the period after 
February 1, 1998, and in so doing, the RO 
should address the question of whether 
the veteran is entitled to a separate 
rating for arthritis of the left knee and 
should also consider the Office of the 
General Counsel opinions VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 09-98 
(August 14, 1998).  In the event that the 
claim on appeal is not resolved to the 
satisfaction of the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


